Title: Nicholas P. Trist to James Madison, 28 November 1832
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                dear Sir,
                            
                            
                                
                                    Washington,
                                
                                Nov. 28. ’32
                            
                        
                        I have already delayed several days longer than I intended, the acknowledgment of the receipt of the books,
                            and of the gratification of receiving a letter written with your own hand, which the transmission of the Cholera Report
                            through you has afforded me. I now snatch a moment for the purpose, while waiting for a document which I am to copy.
                        The copy of L’s book, I had no idea of your returning. Thinking it might perhaps be important for you to
                            receive one and to have it at hand, I purchased two. The second I merely dipped into, and after ascertaining its
                            character, laid it by, intending to analyse it at an early day, and then to apply to yourself & Mr Gallatin for
                            references to the sources of such information as I might discover the necessity of, to doing full justice to the subject.
                            This early day, however, has not yet arrived; although I have been repeatedly urged to undertake the task by Mr. Coolidge,
                            and Mr. Davis. I need not say to you that want of affection for the cause of truth in its connexion with Mr. Jefferson’s
                            fame has not been among the causes of this delay. Tracey calls the half century immediately preceding the publication of
                            one of his works, "les cinquante prodigieuses années." The last twelve-month among ourselves,
                            may well be called la prodigieuse années. Scarcely a minute in it, but has been big with the
                            fate of our Union. If I had had a thousand heads, & a corresponding number of hands, the occasions for applying
                            them to some purpose of pressing importance would not have been wanting. Besides the time
                            consumed in my unexpected journey to Boston, (which prevented me from having the pleasure of seeing you, as I had
                            intended) and that lost during the reign of Cholera (for then it was my duty to abstain from
                            all mental labor, and from every thing calculated to disturb the equilibrium of the machine) there have been sufficient
                            reasons, therefore, for the delay on my part which has by this time, I suppose, led Mr. Davis to commence the task. He
                            will do so under my perfect confidence in its being performed by him at least as well as it would have been by me.
                        Have you noticed in the Enquirer the communications of "A friend to Truth"? They will probably appear in
                            pamphlet, a copy of which will be sent you: not in the expectation that you will read it, but that you may by a glance see
                            what it is. The merest accident in the world threw the Charleston Mercury, containing the correspondence between Calhoun
                            & Reynolds into my hands. Had I been a believer in special Providences, I should have considered this accident to
                            be one: for my attention had previously happened to be attracted to the subject, and I saw at once that it afforded an
                            opportunity of pinning this most reckless and unprincipled of men (a mixture of Catiline & Titus Oates) to the
                            earth with his own spear. The charge of inconsistency, as sustained by quotations from his
                            former and his present writings, he and others of his cooperators laughed at. Admit the inconsistency, what then? His and
                            their views are different now from what they were then. This is all that it amounts to. But here was an opportunity for
                            exposing to the broadest light their falsehood—the flagitious devices to which they have
                            resorted to madden their fellow-citizens. This opportunity, I determined, should not be lost. I have expressed myself strongly—but not more so than the facts justified, nor more so than was useful for the purpose of attracting public attention. T. R—e, although begged not to do so, has in several
                            places sought to mollify my language by substituting words which are out of keeping with the general tone, and therefore
                            have a ridiculous air.
                        We have this moment received here, the Ordinance reported in the S. C. Convention,
                            which will be adopted. It goes the whole length of the theory. You will probably see it in the
                            next Enquirer. My hopes, although far from being unalloyed, are much better than they were some
                            weeeks ago. At all events, I consider the fate of the Protective System sealed—It must & will be given up. Indeed
                            my visit to New England satisfied me that the people there (I strongly distinguish them from their politicians) are dispassionate, candid and patriotic; and that they would do any
                            thing in reason, make any sacrifice, to preserve the Union: and this, not because they think it
                                peculiarly valuable to themselves--their honest opinion is the reverse of this--but because
                            they deem it incalculably valuable to all. If the measure were made sufficiently gradual to
                            make it what justice, naked justice, requires it should be made, I believe that a very large
                            majority of the people of the Union would be in favor of a return to the Free Trade System.
                        I have been running on, at the risk of trying your eyes, with merely a general idea of the subject on which I
                            was writing, and no precise idea of the matter I am about to send you. Besides my public duties, I have, however, several
                            things on hand which must be done now or never, and which I think it of considerable importance to do. You must therefore
                            make every allowance that is necessary to excuse me for sending you such a scrawl: accepting with it, the assurance of my
                            warm affection, of which Mrs. Madison must take a full share, and of an esteem which rises the higher, the more I see of
                            the world. What a Scene! Particularly on this theatre. How soon would I fly from it, were I in
                            independent circumstances. The behaviour of Congress, (in the Senate even) last Session,
                            beggars all description. Out of doors, a thousand dirty intrigues, forming every hour. Within doors the most blind,
                            reckless, insane opposition. The supporters of the administration were of course far from
                            faultless; but the conduct of the opponents & denouncers, was in every particular outrageous, and passing all imagination.
                        There is but one remedy for all this; and that remedy, unfortunately, is not at
                            hand. An honest, independent Press. The intelligence of the sound
                            mass is fully sufficient for the perpetuation of this Union, and the rapid improvement of our
                            institutions. All that it requires is, "true facts." Had I a million of dollars to apply to
                            this object, I am satisfied I could establish a press here, and collect men who would effect it. This unfortunately is but
                            a dream; and the people must continue to be imposed on, and to have their honest purposes & their sound hearts
                            perverted to the ends of selfish intriguers, by means of presses in the hands of venal, necessitous men. If I possibly
                            can, I shall enjoy, about Xmas, the pleasure of seeing you at least once more; and I trust I shall find you at least as
                            free from suffering as you now are. It was some consolation to see from your hand, that there was less rheumatism in your
                            joints than when I last saw or heard from you. I write from the P’s house; else, my letter would be the bearer to Mrs.
                            Madison & yourself of Mrs. T’s affection. Adieu
                        
                            
                                N. P. T.
                        
                    My second copy of Lee was borrowed, and it is doubtful if it be not lost: as you have sent the other, I will
                            therefore keep it. It is plain, from L’s book, and other signs, that if misrepresentation can effect the object, posterity
                            will be as much imposed upon in relation to the early history of our government as the South Carolinians have been by Mr.
                            C. in relation to the nature of the tariff of 1816. Among the future occupations of my leisure hours, which I have thought
                            of, is a documentary compilation of extracts from speeches, newspaper editorials & discussions (connected by
                            explanatory remarks) of the periods immediately preceding and succeeding the present Constitution. Such a compilation
                            would, I believe, readily find a publisher; and it would be among the materials of which the leisure and ability which are
                            to come after us, are to construct the true history of our nation and our men. Perhaps, at some leisure moment, you may make for me a memorandum (a naked mem.
                            is all I wish you to trouble yourself with) indicating the sources to which I may resort, and
                            such of the points requiring such illustration, as may occur to you.